COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-104-CV

HVAC AGENT, LLC, PLUMBING AGENT, LLC,                               APPELLANTS
AND ELECTRICAL AGENT, LLC

                                             V.

JOEL FRANCOMANO AND LEOJ SOFTWARE, LLC                               APPELLEES

                                          ----------

            FROM THE 362 ND DISTRICT COURT OF DENTON COUNTY

                                          ----------

               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered “Appellants’ Motion To Dismiss.” It is the court’s

opinion that the motion should be granted; therefore, we dismiss the appeal.

See T EX. R. A PP. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellants, for which let execution

issue. See T EX. R. A PP. P. 43.4.




                                                       PER CURIAM

PANEL D: GARDNER, WALKER, and MCCOY, JJ.



      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: June 5, 2008